Citation Nr: 1600650	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for chondromalacia of the left knee also claimed as osteoarthritis, for the period prior to October 22, 2008, and in excess of 30 percent disabling since December 1, 2008.

2.  Entitlement to an evaluation in excess of 30 percent disabling for chondromalacia of the right knee also claimed as osteoarthritis, for the period prior to October 22, 2008, and in excess of 30 percent disabling since December 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2008, the Veteran filed a claim for increased rating for his bilateral knee condition.  A rating decision was issued in September 2008, in which the RO characterized the issues as an evaluation of chondromalacia of the left knee and an evaluation of chondromalacia of the right knee.  A timely Notice of Disagreement (NOD) was filed in October 2008.  The Statement of the Case (SOC) was issued in May 2009, and a timely VA Form 9 was filed in July 2009.  In February 2012, the Veteran filed a claim for arthritis as secondary to his service connected bilateral knee condition.  In an email, dated June 2012, the Veterans Service Center Manager responded to the Veteran's request regarding the status of his claim for arthritis in the knees.  The Veteran was informed that his arthritis claim would be addressed by the appeals team because his knees claim was currently on appeal.  In a Supplemental Statement of the Case (SSOC), dated January 2015, the RO recharacterized the issues as entitlement to a higher evaluation of chondromalacia of the left knee (also claimed as osteoarthritis) and entitlement to a higher evaluation of chondromalacia of the right knee (also claimed as osteoarthritis).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects the receipt of private treatment records and VA treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated July 2003 to March 2004, October 2007 to February 2008, and August 2008.  The SOC, dated May 2009, makes note of treatment records from the Birmingham VAMC from October 2007 through August 2008, that were relied upon to adjudicate the claims and which are not fully associated with the claims file.  Additionally, the January 2015 SSOC, makes note of treatment records from the Birmingham VAMC from August 2008 to November 2014, that were relied upon to adjudicate the claims and which are not associated with the claims file.

As the SOC and SSOC reference VA treatment records not currently associated with the claims file, it is clear that complete VA treatment records have not been obtained.  Therefore, remand is necessary to obtain complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's right and left knee disabilities and as the most recent VA examination was performed almost four years ago, the Veteran must be afforded a new VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran since March 2004.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.
2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right and left knee disabilities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed. 

The examiner should express the findings of range of motion studies in degrees and on both flexion and extension, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion and extension, including during periods of flare-up.  The examiner should also express any findings of instability and/or subluxation and express the degree of severity of such findings as slight, moderate or severe.

The examiner should report all pertinent findings, and set forth a complete rationale for all findings and conclusions, in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




